ROBERT JAMES WATSON #547826
                              ALFRED HUGHES UNIT
                                 Rt.2 BOX 4400
                           GATESVILLE,TEXAS 76597

                                                             RECE\VED \N
Date: ·June 15, 2015                                    COURT OF CRIMINAL APPEALS

                                                               JUN 17 2015
TO:Clerk of Court of Criminal Appeals
  Mr.Abel Acosta                                            ~be\ Acosta, Cler~<
  P.O.BOX 12308
  Capitol Station
  Austin,Texas 78711


RE: WR-25,844-10 (Tr.Ct.No.ll-1543-CR-A]


Dear Clerk,
I recieved notice the court recieved my Writ of Habeas Corpus 11.07 on
April l3,2015,as of this date.June 15.2015 I ·have not been notified as
to whether or not any decision has been made on my writ.Therefore,I am
contacting you to inquire as to whether or not there has.been any decision
made (order handed down)concerning my application'?.If so I have not recieved
any notification informing me of the decision.Would you please respond to this
letter of inquiry.I would appreciate it very much.Enclosed is a self.addressed
stamped envelope so that I may recieve your response.



Thank You,


Yr£w.~
~obert J~atson